DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim(s) 2-20 is/are pending.  Claim(s) 8 and 11-20 is/are withdrawn.  Claim(s) 1 is/are canceled.  
Claims 3 and 6 are not rejected under prior art.  
When the below 35 USC 112 rejections are addressed and if written in independent form including all intervening claims, claims 3 and 6 would be allowable.  

Election/Restriction
Applicant’s election of Species 2 and 4 in the reply filed on 2/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8 and 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2021.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 2-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 11-12, and 25 of U.S. Patent No. 8,728,154. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘154 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘154 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a heart valve having inflow and outflow portions, connecting struts, commissure posts with free ends, and leaflets in the configuration claimed.

Claims 2-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11-12, and 25 of U.S. Patent No. 9,421,097. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘097 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘097 patent to combine each of its .

Claims 2-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 16-17 of U.S. Patent No. 9,949,826. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘826 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘826 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a heart valve having inflow and outflow portions, connecting struts, commissure posts with free ends, and leaflets in the configuration claimed.

Claims 2-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, and 16 of U.S. Patent No. 10,485,662. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘662 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application. It would have been obvious to one having ordinary skill in the art at the time .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 requires “a plurality of sections cantilevered only from points in the outflow portion”.  The disclosure provides for these sections to be cantilevered from the inflow end (e.g. Applicant’s Figure 1, #5200).  There are no embodiments where these sections are cantilevered from the outflow end (e.g. Applicant’s Figure 1, #5100).  
Claims 3-7 and 9-10 are rejected as dependent from a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-7 and 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the features".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this language is being interpreted as “features”.
Claim 3 recites the limitation "the annularly adjacent ones of the sections".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this language is being interpreted as “annularly adjacent ones of the sections”.
Claim(s) 4-7 and 9-10 are rejected as dependent from a rejected claim.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 4-5, 7, and 9-10 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Stacchino, et al (Stacchino) (US 2006/0178740).
Regarding Claim 2, Stacchino teaches a prosthetic heart valve (e.g. abstract, Figure 1), comprising: 
a stent frame (e.g. Figure 4, portion in this Figure is the frame) having an expanded condition and a collapsed condition (e.g. [0022]), the stent frame extending from a proximal end to a distal end and including an inflow portion at the proximal end and an outflow portion at the distal end (e.g. Figure 4, the inflow portion is from the bottom to the uppermost end of #24, as shown and the outflow portion is the top annular ring, as shown), 
the inflow portion including a plurality of commissure structures spaced from one another in an annular direction around the inflow portion (e.g. Figure 4, #s 24/28), each of the commissure structures having a free end (e.g. Figure 4, free end of #24), the free ends being the features of the inflow portion that are closest to the outflow portion (e.g. Figure 4, as the inflow portion ends at the tips of #s 24 the free ends are at the part of the inflow portion closest the outflow portion), 
the inflow portion including a plurality of sections cantilevered only from points in the outflow portion (e.g. Figure 4; see the 35 USC 112(a) section supra), each of the sections including one of the commissure structures (e.g. Figure 4); and 
a plurality of valve leaflets supported by the inflow portion (e.g. Figure 1, leaflets #3). 

Regarding Claim 4, there is a plurality of connecting struts connecting the inflow portion to the outflow portion (e.g. Figure 4, #s22), each of the connecting struts being connected to the inflow portion only at points that are farther from the outflow portion than the free ends of the commissure structures (e.g. Figure 4).
Regarding Claim 5, each of the commissure structures has an associated pair of the connecting struts (e.g. Figure 4, #22s closest to the commissure structures, one on each circumferential side), the connecting struts in the pair being disposed on opposite sides of the commissure structure in the annular direction (discussed supra in claim 5).
	Regarding Claim 7, the outflow portion is annularly continuous all the way around the valve (e.g. Figure 4).
	Regarding Claim 8, there is an annular cuff that is mounted on the inflow portion of the stent frame (e.g. Figure 1, #30).
	Regarding Claim 10, the valve leaflets are made of a material selected from the group consisting of biological tissue, polymer, thin metal and reinforced polymer (e.g. [0032], [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/24/2021